Citation Nr: 1701931	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament instability of the left knee. 

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability with arthritis. 

3. Entitlement to a disability rating in excess of 30 percent for right total knee replacement with medial and lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse and His Son


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board denied the Veteran's claims. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed an October 2016 Joint Motion for Remand with the Court. In an October 2016 Order, the Court remanded the claims to the Board for compliance with the instructions in the Joint Motion for Remand. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing) in March 2013. A transcript of that hearing has been associated with the claims file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the RO last considered this matter in the June 2013 Statement of the Case, additional relevant evidence has been associated with the record on appeal, including a VA medical examination in December 2016 on the current severity of the Veteran's service-connected knee disorders. 

The Veteran's substantive appeal in this case was received in June 2009. Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 20.1304 (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims. If the benefits sought by the appellant remain denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




